Title: From George Washington to Robert Morris, 2 August 1781
From: Washington, George
To: Morris, Robert


                        
                            Dear Sir
                            Head Quarters Dobbs’s Ferry 2d Augt 1781.
                        
                        I have been honored with yours of the 23d ulto. I take the earliest opportunity of informing you that our
                            whole dependence for Flour is upon you. The State of New York it is said has a considerable quantity yet within it, but
                            so exhausted are the resources of the Legislature that they can command none of it. New Jersey has not either passed laws
                            to draw forth the specific supplies demanded of her or those laws are not executed, but the fact is, that we obtain
                            nothing—I do not exactly know what number of the three thousand Barrels which Mr Lowrey is to purchase have been
                            delivered—I believe not quite half—He has sent in none lately and the Army is this day without Bread—Expresses are gone
                            to him requesting him to hurry forward the remainder which will not be more than 25 days supply at our present
                            consumption which ought to encrease considerably in a very short time—The Militia and Levies being daily expected—Thus
                            you see the absolute necessity which there will be of your immediately extending your orders.
                        I perfectly understood your letter in which you mentioned the good effects which would arise from disposing
                            of provisions at a distance and purchasing near the Army. I only meant to acquaint you of what I supposed you might be
                            ignorant—That the provision actually provided by the States and deposited in Magazines was comparatively small—If the
                            States will pay the Balance due from them into your Hands, it is evident that there will be a vast saving, by expending
                            the Money in the way of Contract.
                        I am much obliged by your remittance of the draft upon Richards and Company for 2500 dollars specie, which I
                            will have negotiated as early as possible—and by your undertaking to enable Genl Schuyler to comply with his Contract for
                            building Boats. I have the honour to be &ca
                        
                            
                    